Citation Nr: 0702959	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  02-01 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for bilateral ankle 
disorders.  

3.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	N. Albert Bacharach, Jr. 
attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from March 1955 to March 1959.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  

In March 2005, the veteran testified at a hearing held before 
the undersigned Veterans Law Judge.  In May 2005, the Board 
issued a decision which denied service connection for pes 
planus and bilateral ankle disorders.  The Board also 
remanded a claim for service connection for a bilateral knee 
disorder to the RO for issuance of a statement of the case.  
The veteran has since perfected an appeal with respect to 
that issue.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims with respect to the pes planus 
and ankle issues.  In a Joint Motion to the Court, the VA 
Secretary and the veteran, through his attorney, requested 
that the Board's decision be vacated and the case be returned 
to the Board for further action.  The Court granted that 
motion in October 2006.  The case is now been returned to the 
Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his pre-existing pes planus 
disorder was aggravated during active duty.  He further 
states that the pes planus caused disorders of the ankles and 
knees to develop.  A preexisting disease or injury will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in the disability 
during service, unless there is a specific finding that the 
increase in disability during service is due to the natural 
progression of the disease.  See 38 U.S.C.A. § 1153 (West 
2002).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all of the evidence of record pertaining to the 
manifestations of the disability prior to, during, and after 
service.  See 38 C.F.R. § 3.306 (2006).

The veteran's service medical records show that upon entrance 
examination in March 1955 examination revealed that he had 
third degree bilateral pes planus.  In spite of this he was 
found to be qualified for enlistment.  Later in service, he 
was seen for complaints pertaining to the feet on several 
occasions.  A service medical record dated in July 1955 also 
notes that he complained of ankle pain.  A service medical 
board report dated in August 1955 reflects that the veteran 
stated that he had only slight difficulty with sore feet 
prior to enlistment.  The medical board concluded that he was 
fit for limited duty.  The medical board also concluded that 
his flat feet existed prior to enlistment, but were not 
aggravated by service.  The report of a medical examination 
conducted in March 1959 for the purpose of separation from 
service shows that the defects noted included pes planus, 3 
degrees, bilaterally, asymptomatic, NCD.  

The veteran has presented a note from a health care provider 
at the Chiefland Medical Center dated in September 2002 which 
states that the provider reviewed the veteran's medical 
records and was of the opinion that it was as likely as not 
that the pain and problems the veteran now had in his feet 
were the residuals of aggravation he suffered in service.

In the joint motion noted above, the parties concluded that 
the VA had erred by not conducting an examination to obtain a 
medical opinion and explanation of the etiology of the 
veteran's bilateral foot and ankle conditions.  



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
obtaining an opinion as to the likelihood 
that any current disability of the feet, 
ankles or knees was incurred in or 
aggravated by service.  The claims file 
must be made available to the examiner in 
connection with the examination.  The 
examiner is requested to review the 
evidence contained in the claims file, to 
include the above referenced service 
medical records, and offer an opinion 
which specifically addresses whether it 
is at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
the appellant's current disorders of the 
feet, ankles and knees are related to 
service, or whether such a connection to 
service is unlikely (i.e., less than a 
50-50 probability)  The examiner should 
specifically address the veteran's 
contention that the physical stress of 
service caused his pre-existing 
disability of the feet to increase in 
severity.  If so, the examiner should 
offer an opinion as to whether there was 
(1) a temporary worsening of symptoms of 
the pre-service disability or (2) a 
chronic increase in severity beyond 
natural progress.  The examiner should 
also whether any current disorder of the 
ankles or knees is related to the 
symptoms noted in service, or was caused 
or aggravated by pes planus.   

2.  Thereafter, the RO should review the 
examination report to ensure that it is 
in compliance with the terms of this 
remand.  If not, the report should be 
returned to the examiner for correction 
of any deficiency.  Where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998). 

3.  Thereafter, the RO should 
readjudicate the appellant's claim.  The 
RO should readjudicate the claim in 
accordance with 38 U.S.C.A. § 1153 and 
38 C.F.R. § 3.306.  If service connection 
is granted for pes planus, the RO shold 
consider the other claims as including 
claims for secondary service connection 
under 38 C.F.R. § 3.310 (2006).  If the 
benefits sought on appeal remain denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



